FILED
                      UNITED STATES COURT OF APPEALS                          DEC 16 2009

                                                                        MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




 SAMUEL CISNEROS; MARGARITA                       No. 06-71367
 LOPEZ ALDANA,
                                                  Agency Nos. A075-702-791
               Petitioners,                                   A075-702-792

   v.
                                                  ORDER
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Samuel Cisneros and Margarita Lopez Aldana, spouses and natives and

citizens of Mexico, petition pro se for review of an order of the Board of

Immigration Appeals (“BIA”) denying their motion to reopen removal proceedings

to apply for adjustment of status.

        Cisneros and Lopez Aldana are the beneficiaries of I-130 visa petitions filed

by their U.S. citizen daughter. It appears from the U.S. Citizenship and

Immigration Services website that the I-130 visa petitions have been granted and

visas are immediately available to both petitioners. We therefore refer the matter

to mediation by the court’s mediation office.


NHY/Research
       We have determined that the appointment of pro bono counsel in this matter

would benefit the mediation process. The Clerk shall enter an order appointing pro

bono counsel to represent Cisneros and Aldana for purposes of this mediation only.

       If Cisneros or Aldana objects to the court’s appointment of counsel in this

mediation, he or she shall file a written objection within 14 days after the filing

date of this order.




NHY/Research                               2                                     06-71367